Citation Nr: 1313784	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-30 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1977 and from November 1980 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the above claim.  All other issues in the record that have been appealed by the Veteran were withdrawn in August 2011 or April 2012.  See 38 C.F.R. § 20.204 (2012).

In June 2012, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

The Veteran contends that his currently diagnosed CLL resulted from several possible sources of toxic chemical exposure during military service, including while stationed at a special weapons storage site in Greece from 1976 to 1977; jet fuel during "hot refueling," where the helicopter was refueled with the engines running, and from the internal auxiliary fuel tanks present in the cabin; contaminated ground water at Fort Ord in 1992; toxic chemicals from spraying, contaminated ground water, and other activities while stationed in Panama, Columbia, Ecuador, and other countries; and exposure to asbestos while living aboard a barge in the Persian Gulf in 1988.  He has also generally alleged that he was exposed to toxic chemicals from oil, grease, solvents, insecticides and herbicides, including exposure to trichlorotrifluoroethane and benzene, possibly while stationed in the Persian Gulf, Panama, or Columbia, or during his many assignments involving regular cleaning and painting.  He also mentions that that many of the substances he was exposed to prior to 1980 have since been banned from use. 

In the alternative, he contends that CLL is related to his weakened immune system, internal bleeding, blood transfusion, metal rod insertion, infection, or numerous x-rays resulting from his traumatic parachute accident in 1989; exposure to radiation from underground nuclear testing in Nevada during service with D company of the Special Operations Aviation Regiment in 1991 or 1992 or radar equipment aboard ships and helicopters; multiple vaccinations; and/or anti-malarial medications.  He further alleges that, for years, he has experienced symptoms of fatigue and has had a low red blood cell count.  He also asserts that he had abnormal blood tests during service.  

In March 2008, a request was submitted to the National Personnel Records Center (NPRC) for records from the Veteran's personnel file showing his unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards or decorations, and official travel outside of the United States.  The requested records were sent in May 2008 and received in June 2008, but appear to be incomplete.  Therefore, on remand, the AMC should undertake appropriate development to obtain the Veteran's service records relevant to his claims of toxic chemical exposure and radiation exposure including, if warranted, a request for verification of the Veteran's complete dates of active duty service in Southwest Asia after August 2, 1990; information regarding any asbestos exposure in service; and/or a request for the Veteran's entire personnel folder.  See 38 U.S.C.A. 
§ 5103A(b), (c)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2), (3). 

An effort should also be made to obtain any of the Veteran's outstanding VA treatment records showing treatment for CLL from the VA Medical Center in Denver, Colorado, dated since February 2012.  38 U.S.C.A. § 5103A(b)(3), (c)(2); 38 C.F.R. § 3.159(c)(2), (3).  

Lastly, as a VA medical opinion on the etiology of the Veteran's CLL, following a review of the entire claims folder, has not yet been obtained, this medical opinion should be accomplished on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
   
Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA health treatment records, related to his chronic lymphocytic leukemia (CLL), from the VA Medical Center in Denver, Colorado.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Review the Veteran's file and undertake any remaining development of the Veteran's service records found to be necessary to obtain supporting evidence of his claimed chemical and/or radiation exposure, including, if warranted, a request for verification of the Veteran's complete dates of active duty service in Southwest Asia after August 2, 1990; information regarding any asbestos exposure in service; and/or a request for the Veteran's entire personnel folder.  All steps taken to obtain service records relating to the Veteran's alleged chemical and/or radiation exposure shall be documented in the claims folder. 

The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

3.  Then, obtain a VA medical opinion on the etiology of the Veteran's chronic lymphocytic leukemia (CLL) from an appropriate specialist, such as a hematologist-oncologist, if available, following a complete review of the claims file and a copy of this Remand.  If necessary in order to provide the requested etiological opinion, the Veteran should be provided with a VA examination and any indicated tests should be accomplished.  

The VA specialist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that CLL had its clinical onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury, including (a) exposure to radiation, toxic chemicals, vaccinations, and/or anti-malarial medication in service, as described below, or (b) in relation to his weakened immune system, internal bleeding, blood transfusion, metal rod insertion, infection, or numerous x-rays resulting from his traumatic parachute accident in 1989.  

The VA specialist is asked to specifically consider the Veteran's statements regarding his history of symptoms of fatigue and a low red blood cell count prior to diagnosis of CLL in 2008, as well as his claimed exposure to toxic substances from special weapons storage sites, jet oil fumes, herbicides, insecticides, asbestos, grease, and solvents, specifically trichlorotrifluoroethane and benzene, possibly while stationed in the Persian Gulf, Panama, or Columbia, or during his many assignments that involved regular cleaning and painting, particularly prior to the 1980s; exposure to radiation from underground nuclear testing facilities and radar on ships and helicopters; multiple vaccinations, and anti-malarial medications. 

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The VA specialist must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



